Citation Nr: 1120338	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  09-20 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from February 26, 1978 to July 1, 1978 and from June 15, 1985 to June 29, 1985.  He has some service connected disabilities.

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2011, the Veteran and his wife testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records for his first period of ACDUTRA are not available.  However, he has provided credible testimony that he served as an assistant gunner and gunner during his periods of ACDUTRA, that his duties involved the firing of an 8 inch howitzer and that he did not wear hearing protection other than a "little cotton ball like thing."  He also testified that he experienced one particularly loud explosion during service, which caused water to come out of his ears.  Thus, the Board finds that the Veteran most likely experienced some level of noise exposure in service.  Also, a May 2010 private audiological record clearly shows diagnostic impressions of mixed to profound sensorineural hearing loss in the right ear and slight to profound sensorineural hearing loss in the left ear.  Additionally, the Veteran has essentially alleged that he began experiencing hearing problems in 1985 and that his hearing has continued to worsen ever since.  

Given that the Veteran experienced noise exposure in service, has current bilateral hearing loss, and has alleged continuity of hearing loss symptomatology since service, and given VA's heightened duty to assist in cases where the service treatment records are unavailable, the Board finds that a VA audiological evaluation to determine the likely etiology of the Veteran's current hearing loss is necessary prior to final adjudication of this claim.  38 C.F.R. § 3.159(c)(4).  Prior to arranging for the evaluation, the RO/AMC should obtain all available VA medical records pertaining to treatment or evaluation of the Veteran for hearing loss since his military service.  In particular, the RO/AMC should obtain records of audiological treatment and evaluation from the Northampton County outpatient clinic from 2006, which are referred to in a VA records summary included within the Veteran's Social Security Administration (SSA) records.       

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain any available VA records of audiological treatment and evaluation since service, to specifically include 2006 records from the Northampton County outpatient clinic referenced within the Veteran's SSA records.   

2.  The RO/AMC should arrange for a VA evaluation by an audiologist to determine the likely etiology of the Veteran's current bilateral hearing loss.  The audiologist should review the claims file, consider the Veteran's reports of artillery noise exposure during service, and examine the Veteran, and conduct audiometric testing of both ears.  The audiologist should then offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent chance or greater) that the Veteran has a current hearing disability that can be attributed to service, to include any in-service exposure to noise.  The audiologist should explain the rationale for the opinion given.

3.  The RO/AMC should then readjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


